Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 was filed with the mailing date of the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,3,6,8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnihotram et al. (US2020/0105014) hereafter referred to as Agnihotram.
Regarding independent claim 1, Agnihotram discloses A system for patient positioning, comprising: (Agnihotram Abstract discloses a pose detection system for detecting the pose of a subject, from an image. Detecting the pose of a subject is a form of positioning. The subject may be a patient), at least one storage device including a set of instructions; (paragraph 0067 discloses a computer readable storage medium where instructions may be stored); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: (paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes), acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection.), identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame), acquiring a plurality of patient models, (paragraph 0037 discloses computing a plurality of predetermined feature descriptors, which are the patient models of interest) each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture; (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are the patient models of interest disclosed in the claim, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor represents a reference patient holding a reference pose from which the descriptor is computed. Paragraphs 0017-0021 disclosed obtaining an input reference image and identifying the nodal points of the reference subject image holding a pose. Paragraphs 0030-0031 disclose modifying the nodal point of the reference image to generate the plurality of different nodal poses and the different predetermined feature descriptors), determining, based on a comparison between the at least one interest point of the patient (Paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points) and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient (This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. (See paragraph 0102 of spec for justification)).
Regarding dependent claim 2, Agnihotram discloses for each of the patient models, determining, based on the at least one reference interest point in the patient model and the at least one interest point of the patient, a matching degree between the patient and the patient model; (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject), selecting, among the patient models, a patient model that has a highest matching degree with the patient; (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the pose of the subject), and designating the reference representation corresponding to the selected patient model as the representation of the posture of the patient (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, and therefore the posture, of the subject).
Regarding claim 3, Agnihotram discloses determining, from the image data, at least one body landmark representing at least one characteristic region of the patient, wherein: (In the art, it is known that the term landmark and nodal point are interchangeable. Therefore, paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points/ landmarks corresponding to the at least one characteristic region such as the face disclosed in Figure 3.B-14,15,16,17 subject/patient in the image frame.), each patient model further includes at least one reference body landmark of the corresponding reference patient, (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are a form of feature vector that is computed based off of nodal points/landmark as disclosed in paragraph 0029 for the subject pose. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed stored for each possible pose, and therefore each feature descriptor patient model represents a reference patient holding a reference pose from which the descriptor is computed), and the matching degree between the patient and each patient model is determined based further on the at least one body landmark of the patient and the at least one reference body landmark of the patient model (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points/landmark for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, corresponding to the representation of the posture, of the subject).
Regarding claim 6, Agnihotram discloses for each of the reference patients, obtaining reference image data of the reference patient holding a reference posture (Paragraphs 0017-0021 disclose obtaining an input image of a subject/patient holding a posture), identifying, from the reference image data of the reference patient, the at least one reference interest point of the reference patient using the interest point detection model;  (Paragraphs 0017-0021 disclose identifying all of the nodal points for the input image. Paragraph 0040 discloses a nodal point identification module), and determining, based on the reference image data, the reference posture of the reference patient (Paragraph 0037 discloses generating a plurality of predetermined feature descriptors. Paragraph 0030 discloses modifying the nodal points of the reference input image to generate the different reference poses and the different feature descriptors corresponding to the different reference poses to train the node detection model). 
Regarding dependent claim 8, Agnihotram discloses wherein the image data relating to the patient includes at least one of color image data, point-cloud data, depth image data, mesh data, or medical image data (Agnihotram 0025-0026 discloses the image data of the subject can be an image captured by a depth camera, and therefore a depth image).
Regarding dependent claim 9, wherein the posture of the patient is represented by one or more parameters relating to at least one of a position, a pose, a shape, or a size of the patient (Agnihotram 0029 discloses a feature descriptor parameter which represents the posture of the subject/patient by computing the pose descriptor of the subject/patient).
Regarding independent claim 20, Agnihotram discloses A method for patient positioning implemented on a computing device having at least one processor and at least one storage device, the method comprising: (Agnihotram Abstract discloses a pose detection method for detecting the pose, of a subject, from an image. Detecting the pose of a subject is a form of positioning. The subject may be a patient. Paragraph 0067 discloses a computer readable storage medium where instructions may be stored. Paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes), acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection.), identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame), acquiring a plurality of patient models, each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture; (paragraph 0037 discloses a plurality of predetermined feature descriptors patient models, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor patient model represents a reference patient holding a reference pose from which the descriptor is computed), determining, based on a comparison between the at least one interest point of the patient and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. (See paragraph 0102 of spec for justification). Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, and therefore the posture, of the subject).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Unsupervised Discovery of Object Landmarks as Structural Representations published by Yuting Zhang, hereafter referred to as Zhang, on June 18, 2018 and Niyogi (US 6,345,110).
Regarding dependent claim 4, Agnihotram discloses the interest point detection model (Agnihotram paragraph 0040 disclosed a nodal point detection model).
However, Agnihotram does not explicitly disclose wherein the model is generated according to a training process, the training process comprising: obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; obtaining a preliminary model; and generating the model by training the preliminary model using the training samples.
Zhang discusses landmark detection and further discloses the model is generated according to a training process (Zhang Figure 1 discloses an hourglass landmark detector architecture. Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection), obtaining a preliminary model; ( Zhang Figure 1 discloses an hourglass landmark detector architecture, which has not been trained by the training samples of interest), generating the model by training the preliminary model (Zhang Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include a model to train for landmark/interest point detection as taught by Zhang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to learn object structures without supervision, i.e. without large labeled datasets (Zhang abstract).
However, the combination between Agnihotram and Zhang does not explicitly teach obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples.
Niyogi discusses identifying the pose of a subject and discloses obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. Therefore, the model disclosed in Zhang Figure 1 could have been used to train and acquire the nodal points for each of the plurality of training images described by Niyogi. Niyogi column 3 lines 5-7 disclose the training images may include other portions of the subject.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram and Zhang to include a plurality of training samples to train the model as taught by Niyogi because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reduce processing power required and processing cost (Column 1- 40-46).
Regarding claim 5, the combination of Agnihotram, Zhang, and Niyogi teaches wherein the sample image data of each training sample has no annotation regarding interest points on the corresponding sample patient (Zhang Section 3-paragraph 1 discloses training the landmark without supervision from handcrafted labels, i.e. the sample image data of the training samples do not have annotated landmarks or these landmarks are not used in the training process).
Regarding claim 11, Agnihotram discloses a second component configured to identify, the at least one interest point of the patient (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame).
However, Agnihotram does not explicitly disclose a first component configured to extract a global feature vector from the image data; or based on the global feature vector of the image data. 
Zhang discloses a first component configured to extract a global feature vector from the image data; and identifying interest points based on the global feature vector of the (Zhang page 2696 left column paragraphs 1-3 and Figure 1 disclose obtaining a detection confidence map composed of a matrix, which would have to be made up of feature vectors, from the input image. Since it calculated the map from the image as a whole, the matrix and vectors would have to be global. Zhang Figure 1 and page 2696 left column paragraph 4-right column paragraph 2 discloses obtaining a plurality of candidate interest points/ landmarks from the global matrix, which has to be composed of feature vectors). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include using a global feature vector as taught by Zhang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to learn object structures without supervision, i.e. without large labeled datasets (Zhang abstract).
Regarding claim 12, the combination of Agnihotram and Zhang discloses wherein the interest point detection model is part of a posture representation determination model (Agnihotram paragraph 0040 and Fig. 2-219 disclosed a nodal point detection model. Zhang Figure 1 discloses an hourglass landmark detector architecture. This module is part of the larger pose detection system disclosed in Agnihotram Fig. 2-103.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Shoudy (US2020/0375546).
Regarding claim 7, Agnihotram does not explicitly disclose generating, based on the posture, a scanning plan of the patient; facilitating, based on the posture, an adjustment of a position of the patient; or evaluating, based on the posture, a treatment plan for the patient.
Shoudy analyzes the images of a patient and further discloses generating, based on the posture, a scanning plan of the patient; facilitating, based on the posture, an adjustment of a position of the patient; or evaluating, based on the posture, a treatment plan for the patient (Shoudy Figure 4 and paragraphs 0029-0030 discloses adjusting the position of a position of a patient based on the pose, which is a representation of posture).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include adjusting the position of the patient as disclosed by Shoudy because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reposition the patient in the desired pose (Shoudy Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Mostafavi (US2017/0014648).
Regarding claim 10, Agni does not explicitly disclose wherein at least a portion of the patient in the image data is covered by an item.
Mostafavi monitors the positioning of a patient and further discloses wherein at least a portion of the patient in the image data is covered by an item. (Mostafavi Paragraph 0092 discloses imaging the actual surface of the patient/subject, which includes the patient being covered by a gown, cloth, or blanket.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include the patient being covered in the captured image because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been because the texture of the cover has rich texture and may assist in the matching process (Mostafavi paragraph 0092).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Agnihotram in further view of Niyogi. 
Regarding independent claim 13, Zhang discloses A system for generating an interest point detection model (Zhang page 2694 right column paragraphs 3-4 disclose a differentiable autoencoder framework system for object landmark discovery, where the framework system is trained, and therefore generated, using soft constraints), sample image data having no annotation regarding interest points on the sample patient; (Zhang Section 3-paragraph 1 discloses training the landmark without supervision from handcrafted labels, i.e. the sample image data of the training samples do not have annotated landmarks or these landmarks are not used in the training process), obtaining a preliminary model; (Figure 1 discloses a landmark detector architecture, which has not been trained by the dataset of interest. This is the preliminary model for the landmark detection process) , and generating the interest point detection model by training the preliminary model (Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the preliminary  landmark detector (Figure 1) for human body landmark detection.).
However, Zhang does not explicitly disclose at least one storage device storing a set of instructions; or and, at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including.
Agnihotram detects the pose of a subject in an image and further discloses disclose at least one storage device storing a set of instructions; (Agnihotram paragraph 0067 discloses a computer readable storage medium where instructions may be stored) and, at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (Agnihotram paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes. The Agnihotram pose detection model described in Agnihotram paragraph 30 may be the preliminary model for the pose detection process.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang to include the processor and the storage device as taught by Agnihotram because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to accurately estimate the pose of the subject with less computation (Agnihotram paragraph 0022).
However, the combination of Zhang and Agnihotram does not explicitly teach obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a first posture and a representation of the first posture, and by training model using the training samples
Niyogi discusses identifying the pose of a subject and discloses obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. Therefore, the model disclosed in Zhang Figure 1 could have been used to train and acquire the nodal points for each of the plurality of training images described by Niyogi. Niyogi column 3 lines 5-7 disclose the training images may include other portions of the subject.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang and Agnihotram to include a plurality of training samples to train the model as taught by Niyogi because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reduce processing power required and processing cost (Niyogi Column 1- lines 40-46).
Regarding claim 14, the combination of Zhang, Agnihotram, and Niyogi teaches wherein the training the preliminary model using the training samples comprises one or more iterations, each current iteration of the one or more iteration comprises: (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. Therefore, the model disclosed in Zhang Figure 1 could have been used to train and acquire the nodal points for each of the plurality of training images described by Niyogi. Niyogi column 3 lines 5-7 disclose the training images may include other portions of the subject. Zhang page 2697 paragraph 3 discloses an optimization iteration process used for training the model.), for each training sample corresponding to a sample patient (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training sample images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image.), identifying, from the corresponding sample image data, a plurality of first candidate interest points of the corresponding sample patient using the preliminary model in the current iteration; (Zhang Figure 1 and page 2696 left column paragraph 2-right column paragraph 1 discloses identifying landmarks, which are the nodal points, in an image using the model disclosed in Figure 1. This image could be the training sample images disclosed in Niyogi column 3 lines 24-34, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image), generating transformed image data of the corresponding sample patient holding a second posture by transforming the posture of the corresponding sample patient from the first posture to the second posture; (Zhang page 2697 left column paragraphs 2-3 disclose transforming an image by random translation, rotation, and scaling into a second image. By doing this transformation, the training image disclosed in Niyogi  column 3 lines 24-34 input into the Zhang model disclosed in Figure 1 would have to be transformed into a second posture),  and identifying, from the transformed image data of the training sample, a plurality of second candidate interest points of the corresponding sample patient, each second candidate interest point corresponding to one of the plurality of first candidate interest points; (Zhang page 2697 left column paragraphs 2-3 disclose a transform that also transforms the landmarks along with the image to a second transformed image and a plurality of second landmark points from the first image and the first landmark points identified, and therefore there has to be a correspondence), determining, based on the plurality of first candidate interest points and the second candidate interest points of each training sample, a value of a loss function; (Zhang equation 8 and  page 2697 left column paragraphs 2-3 discloses a loss function between the first and second interest points), determining whether a termination condition is satisfied in the current iteration; (Zhang page 2697 paragraph 3 discloses an optimization iteration process used for training the model. The purpose of a loss condition as disclosed in Equation 8 is to train the system until the loss is minimized, and therefore once the loss equation has been determined to be minimized, such as meeting a threshold, the training would have to be terminated and the model would be ready for landmark/interest point detection in uncontrolled real life environments), and in response to a determination that the termination condition is satisfied in the current iteration, designing the preliminary model in the current iteration as the interest point detection model (Zhang page 2697 paragraph 3 discloses an optimization iteration process used for training the model. The purpose of a loss condition as disclosed in Equation 8 is to train the system until the loss is minimized, and therefore once the loss equation has been determined to be minimized, such as meeting a threshold, the training would have to be terminated and the model would be ready for landmark/interest point detection in uncontrolled real life environments).
Regarding claim 15, the combination of Zhang, Agnihotram, and Niyogi teaches for each training sample, determining, based on the corresponding sample image data, a predicted representation of the first posture of the corresponding sample patient using the preliminary model in the current iteration; (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training sample images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. In this example, the images of Niyogi could have been the images used to generate the plurality of predetermined feature descriptors in Agnihotram paragraph 0037. Therefore, when the Niyogi image is input into the pose detection model (Agnihotram paragraph 0030-0031), it already has a representation posture as disclosed In Niyogi column 3 lines 31-34. The pose detection model uses the interest points/landmarks calculated by the preliminary model (Zhang Figure 1) to get a predicted representation/pose), determining, based on the representation and the predicted representation corresponding to each training sample, a value of a loss function; (The Niyogi training images have the pose associated with each training image stored. This is the representation of posture. The predicted representation can be output by the pose detection model disclosed in Agnihotram paragraphs 0030-0031. The similarity score outputs a score for each of the stored representations that may serve as the predicted representation, and the highest similarity score is selected as the predicted feature representation. In this case, Agnihotram paragraph 0044 discloses the similarity score is a probabilistic value between 0 and 1. This similarity score may serve as a loss function as since the Niyogi training image pose is known, it is expected that the predicted representation would have a score very close to 1. If however, the score does not reach the value expected, the preliminary model and the pose detection training process can be further run, and therefore the similarity score value serves as a loss function), determining, based on the value of the loss function, whether a termination condition is satisfied in the current iteration; and in response to a determination that the termination condition is satisfied in the current iteration, designing a portion of the preliminary model in the current iteration as the interest point detection model (It is well known in the art that the purpose of a loss condition is to train the system until the loss is minimized.  Therefore once the loss equation has been determined to be minimized, such as meeting a threshold of a probabilistic score, the training would have to be terminated and the preliminary model would be ready for landmark/interest point detection and the pose detection model would be ready for pose detection in uncontrolled real life environments).
Regarding claim 16, the combination of Zhang, Agnihotram, and Niyogi discloses a first component configured to extract a global feature vector from the sample image data of a first training sample; (Zhang page 2696 left column paragraphs 1-3 and Figure 1 disclose obtaining a detection confidence map composed of a matrix, which would have to be made up of feature vectors, from the input image. Since it calculated the map from the image as a whole, the matrix and vectors would have to be global. This input image could be a training image as disclosed in Niyogi column 3 lines 24-34), and a second component configured to identify, based on the global feature vector of the first training sample, a plurality of candidate interest points in the sample image data of the first training sample (Zhang Figure 1 and page 2696 left column paragraph 4-right column paragraph 2 discloses obtaining a plurality of candidate interest points/ landmarks from the global matrix, which has to be composed of feature vectors. This input image could be a training image as disclosed in Niyogi column 3 lines 24-34).
Regarding claim 17, the combination of Zhang, Agnihotram, and Niyogi discloses a third component configured to determine, based on the candidate interest points of the first training sample, a predicted representation of the first posture of the sample patient corresponding to the first training sample (Agnihotram paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the input image, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This input feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. (See paragraph 0102 of spec for justification). Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the predicted representation of the pose, and therefore the posture, of the subject. This input image could be a training image as disclosed in Niyogi column 3 lines 24-34.).
Regarding claim 18, the combination of Zhang, Agnihotram, and Niyogi disclose wherein the image data relating to the patient includes at least one of color image data, point-cloud data, depth image data, mesh data, or medical image data (Agnihotram paragraphs 0025-0026 discloses the image data of the subject can be an image captured by a depth camera, and therefore a depth image).
Regarding claim 19, the combination of Zhang, Agnihotram, and Niyogi discloses obtaining initial image data of the first sample patient holding an initial posture and a representation of the initial posture; (Niyogi column 3 lines 24-34 taking a picture of a subject holding a pose. The pose associated with this image is also stored.), transforming the posture of the first sample patient in the initial image data from the initial posture to a transformed posture to obtain transformed image data of the first sample patient holding the transformed posture; (Niyogi lines 31-52 disclose the concept of the subject in the initial image transforming their posture from an initial posture to a transformed posture and capturing images of the subject in these various different poses from the initial posture), determining, based on the representation of the initial posture, a representation of the transformed posture; (Niyogi lines 31-34 disclose the pose associated with each respective image is stored. Niyogi lines 31-51 disclose that depending upon the transformation of the subject and the original stored pose, a new pose corresponding to the transformed posture of the subject may be stored), and generating the first training sample including the transformed image data corresponding to the transformed posture of the first sample patient (This image where the subject has transformed their posture and the corresponding stored pose  may comprise a training image as disclosed in Niyogi lines 24-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
3D Human Pose Estimation = 2D Pose Estimation + Matching published by Ching-Hang Chen discloses estimating the 2-D pose of an image and comparing the 2-D pose with a plurality of stored 3-D poses stored in a 3-D pose library to match and estimate the correct 3-D pose. Okazaki (US2020/0167947) second example discloses estimating the articulation points of a person and estimating the posture of the person based on the position of the articulation points. Human Posture Recognition and fall detection Using Kinect V2 Camera published by Yifeng Xu on July 27, 2019 discloses a Kinect camera that uses a tracking algorithm to extract a skeleton joint as an input into a Convolutional Neural Network to detect three different poses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANESH VENKAT ARUNA whose telephone number is (571)272-2560. The examiner can normally be reached on Monday-Friday 8:00-5:30. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.
/GANESH ARUNA/Examiner, Art Unit 2663                                                                                                                                                                                                        

	/CLAIRE X WANG/             Supervisory Patent Examiner, Art Unit 2663